Citation Nr: 9911093	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-20 521	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1939 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the VA RO 
which denied service connection for residuals of a left foot 
injury.  A personal hearing was scheduled before a member of 
the Board at the RO in March 1999; however, the veteran 
failed to report.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for residuals of a 
left foot injury.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
left foot injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from June 1939 
to October 1945.  His service medical records are 
unavailable, having been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).

Post-service private medical records reveal that the veteran 
was treated for a left foot condition beginning in 1970.  In 
June 1970, he reported a three year history of pain of the 
outer side of his left foot.  The examiner noted that the 
foot had an area of tenderness and pain which was related to 
the area of the base of the third and fourth metatarsals.  
The tendons and muscles of the foot were normal.  X-rays in 
May 1970 revealed an area of radiolucency on the space 
between the second and third cuneiforms of the foot.  The 
diagnostic impression in June 1970 was a lesion which 
appeared osteolytic on the area of the 2nd and 3rd  cuneiforms 
of the left foot.  The veteran was scheduled for surgery to 
excise the lesion.  The surgery was performed in late June 
1970.  Follow-up outpatient treatment for the left foot 
condition was received from July 1970 to June 1971.  X-rays 
in June 1971 showed a small spur on the cuboid of the left 
foot.  

Additional private medical records from the 1970s to the 
1990s show treatment for problems not involving the left 
foot.

In March 1995, the veteran filed his application for service 
connection for a left foot condition.  He indicated that his 
left foot was crushed during service in 1944 by a large piece 
of metal.  He stated that the injury "mended" in service.  
He related that he again experienced problems with his left 
foot in 1970 and had surgery.  He stated that he continued to 
experience problems with his left foot.  

On VA examinations in May 1995, the veteran reported that he 
injured his foot in 1944 during service.  He related that he 
had a lesion excised from the foot in 1970 and that the 
nature of lesion was unknown.  He reported left foot pain on 
prolonged standing.  Following current examination, the 
diagnoses were status post surgery on the 2nd and 3rd 
cuneiform bones of the left foot and left foot pain, and rule 
out degenerative arthritis of the left foot.  

In a February 1996 letter, the veteran stated that he injured 
his foot during service in 1945 when a large piece of metal 
rolled onto his foot and leg.  He stated that he had no 
broken bones at the time but that the injury was severe.  He 
indicated that he received treatment for his injuries on 
board the ship.  He related that when he had surgery in 1970 
to remove a lesion from his foot, the doctor discovered old 
scar tissue and thought it was from an old injury.  He stated 
that he continued to experience pain in his left foot and 
could not walk on the foot at times.  He indicated that he 
wanted to receive treatment for his left foot condition at a 
VA hospital.  

By memoranda dated in August, October, and November 1996, the 
NPRC stated that no service medical records were available 
relating to the veteran.  

In various written statments in 1997, the veteran continued 
to assert that he injured his left foot during service.  He 
stated that he was not seeking disability payments for his 
left foot condition.  He indicated that he wanted 
acknowledgment that his foot condition was service connected 
and access to treatment in VA medical facilities.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for a left foot 
condition which he contends is due to an injury which 
occurred in service.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no further duty on the part 
of the VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For the veteran's claim for service connection 
to be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

There are no available service medical records from the 
veteran's 1939-1945 active duty.  There are no post-service 
medical records showing a left foot condition until 1970, 
about 25 years after separation from military service.  A 
June 1970 private treatment record notes that the veteran 
reported left foot pain for the past 3 years.  During June 
1970, the veteran was diagnosed as having, and underwent 
surgery for, an osteolytic lesion in the area of the 2nd and 
3rd cuneiform bones of the left foot.  Later medical records, 
including a 1995 VA examination, note the post-operative left 
foot condition.

While a current left foot disability is shown (first 
demonstrated many years after service), the veteran has 
submitted no medical evidence to link the condition to 
service.  Without such competent medical evidence of 
causality, the claim for service connection is not well 
grounded.  Caluza, supra.  The veteran attributes his current 
left foot condition to a claimed injury in service, but as a 
layman he has no competence to give a medical opinion on 
diagnosis or etiology of a disorder, and his statements on 
such matters do not serve to make his claim well grounded.  
Grottveit, supra.  He also asserts that a doctor told him 
that his foot condition was due to an old injury.  This 
hearsay account by a layman, of what a doctor purportedly 
said, is not competent medical evidence of causality for a 
well-grounded claim.  Robinette v. Brown, 8 Vet.App. 69 
(1995). 

Absent competent medical evidence that the veteran's current 
left foot condition is linked to his military service, the 
claim for service connection for residuals of a left foot 
injury must be denied as not well grounded.  Caluza, supra; 
Grivois, supra.  






ORDER

Service connection for residuals of a left foot injury is 
denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

